CRIMINAL LAW:
When the record demonstrates that the complained of sentence was central to a plea agreement, the defendant may not appeal from a sentence which he agreed to as part of the plea agreement.
CRIMINAL LAW/SENTENCING/FINES/RESTITUTION/EXPUNGEMENT:
An order of restitution must be supported by competent, credible evidence in the record.
Restitution can be ordered only for those acts that constitute the crime for which the defendant was convicted and sentenced.
Judgment affirmed in part, reversed in part and remanded.